Citation Nr: 1451329	
Decision Date: 11/19/14    Archive Date: 11/26/14

DOCKET NO.  09-40 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial rating for residuals of prostate cancer with erectile dysfunction, in excess of noncompensably disabling from October 31, 2007, and in excess of 60 percent disabling from November 9, 2011.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 1966 to July 1969.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a December 2008 rating decision of the Detroit, Michigan, Regional Office (RO) of the Department of Veterans Affairs (VA), which granted service connection for residuals of prostate cancer with erectile dysfunction, rated noncompensable; and denied service connection for posttraumatic stress disorder (PTSD), bilateral hearing loss, a back disability and a left knee disability.  

In July 2010, a videoconference Board hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.

By decision of the Board in June 2011, the denials of service connection for hearing loss, back disability and left knee disability were confirmed and the issues of service connection for PTSD and an initial compensable rating for residuals of prostate cancer were remanded.  By rating decision dated in June 2012, service connection for PTSD was established.  At that time, a rating of 40 percent was established for residuals of prostate cancer, effective from November 9, 2011.  By rating decision of June 2014, the rating for residuals of prostate cancer was increased to 60 percent from November 9, 2011, on the basis of clear and unmistakable error in the June 2012 rating decision.  

The issue of service connection for sleep apnea appears to have been raised by recently submitted medical evidence.  This has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  At the time of the initial grant of service connection, the residuals of prostate cancer were manifested by urinary frequency with stress incontinence and nocturnal frequency between two and three times per night, without obstructive voiding or requiring the use of absorbent material.  

2.  As of November 9, 2011, the residuals of prostate cancer were manifested by the wearing of absorbent material which must be changed more than four times per day, without evidence of renal dysfunction.  

3.  Biochemical recurrence of prostate cancer was diagnosed July 5, 2013.

4.  The Veteran underwent radiation therapy for treatment of prostate cancer from July 26, 2013 to September 20, 2013.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 20 percent for residuals of prostate cancer were met from the date of service connection to November 8, 2011.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code (Code) 7528 (2014).  

2.  The criteria for an increased rating in excess of 60 percent for residuals of prostate cancer were not met from November 9, 2011 to July 4, 2013.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.115a, 4.115b, Code 7528 (2014).  

3.  The criteria for an increased rating of 100 percent for residuals of prostate cancer were met as of July 5, 2013.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.115a, 4.115b, Code 7528 (2014).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between a veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

As the rating decision on appeal granted service connection and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess 19 Vet. App. at 490.  An August 2009 statement of the case (SOC) provided notice on the "downstream" element of initial rating, while a June 2014 supplemental SOC (SSOC) most recently readjudicated the matter after the Veteran and his representative responded and further development was completed.  38 U.S.C.A. § 7105 (West 2002); see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  While evidence was submitted by or on behalf of the Veteran without waiver of RO consideration, the Board finds that it is able to use the evidence for the assignment of a 100 percent rating so remand or obtaining a waiver of RO consideration is not necessary.  The Veteran was afforded VA medical examinations in December 2008 and, pursuant to Board remand, in November 2011.  The Board finds that the opinions obtained are adequate.  The opinions were provided by qualified medical professionals and were predicated on a full reading of all available records.  The examiners also provided a detailed rationale for the opinions rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Neither the Veteran nor the representative has challenged the adequacy of the most recent examination obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist, including with respect to obtaining a VA examination or opinion, has been met.  38 C.F.R. § 3.159(c)(4) (2014).  

Rating Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4. 38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2014).  

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2014).  

In this case, the Board has considered the entire period of initial rating claim from October 31, 207 to see if the evidence warrants the assignment of different ratings for different periods of time during these claims, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.  

The Board is required to render a finding with respect to the competency and credibility of the lay evidence of record.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competent, credible lay evidence could be, in and of itself, sufficient to establish an elemental fact necessary to support a finding of service connection.  Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  As a fact finder, the Board is obligated to determine whether lay evidence is credible in and of itself.  The Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, but it may consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  Credibility is a factual determination going to the probative value of the evidence, to be made after the evidence has been admitted or deemed competent.  Cartwright v. Derwinski, 2 Vet. App. 24 (1991).  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

A veteran is competent to describe symptoms that he experienced in service or at any time after service when the symptoms he perceived, that is, experienced, were directly through the senses.  38 C.F.R. § 3.159 (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); Layno, 6 Vet. App. at 469-71 (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness, but lay testimony is not competent to prove a particular injury or illness); see Barr 21 Vet. App. at 303 (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).

Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377.  Also, a veteran as a layperson is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau). 

VA must consider the competency of the lay evidence and cannot outright reject such evidence on the basis that such evidence can never establish a medical diagnosis or nexus; however, this does not mean that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the layman is competent and does not otherwise require specialized medical training and expertise to do so, i.e., the Board must determine whether the claimed disability is a type of disability for which a layperson is competent to provide etiology or nexus evidence.  See Davidson, 581 F.3d at 1316 (recognizing that, under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition; the person is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  

Prostate Cancer

Service connection for prostate cancer was granted by the RO in a December 2008 rating decision.  A noncompensable (0 percent) initial disability rating was awarded under the provisions of Code 7527 from the date of claim in October 2007.  The rating was increased to 60 percent as of November 9, 2011, the date of a VA compensation examination that demonstrated the criteria for a higher evaluation.  The Veteran continues to express dissatisfaction with these ratings, and they are less than the maximum under the applicable criteria.  Therefore, the claim remain on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).   

The postoperative residuals of prostate gland surgery will be rated as voiding dysfunction or urinary tract infection, whichever is predominant.  38 C.F.R. § 4.115b, Code 7527.  

Malignant neoplasms of the genitourinary system are rated 100 percent disabling.  The 100 percent rating shall continue for 6 months following the cessation of surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedures.  A mandatory VA examination shall be scheduled at that time.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(a).  If there has been no local reoccurrence or metastasis, residuals shall be rated as voiding dysfunction or renal dysfunction, whichever is predominant.  38 C.F.R. § 4.115b, Code 7528.  

Renal dysfunction will be rated as noncompensable where there is albumin and casts with a history of acute nephritis, or hypertension that is noncompensable under diagnostic code 7101.  With albumin constant or recurring with hyaline and granular casts or red blood cells, or, with transient or slight edema or hypertension at least 10 percent under diagnostic code 7101, a 30 percent evaluation is warranted; with constant albuminuria with some edema, or with definite decrease in kidney function, or, with hypertension at least 40 percent disabling under diagnostic code 7101, a 60 percent evaluation will be warranted; with persistent edema and albuminuria with BUN 40 to 80 mg%, or creatinine 4 to 8 mg%, or generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion, an 80 percent evaluation is warranted; requiring regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria, or, BUN more than 80 mg%, or, creatinine more than 8 mg%, or, markedly decreased function of kidney or other organ systems, especially cardiovascular, a 100 percent evaluation is warranted.  38 C.F.R. § 4.115a.  

Voiding dysfunction will be rated on the basis of urine leakage, frequency, or obstructed voiding.  38 C.F.R. § 4.115a.  

For continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence, requiring the wearing of absorbent materials which must be changed less than 2 times per day, a 20 percent rating is warranted.  With the wearing of absorbent materials which must be changed 2 to 4 times per day, a 40 percent rating is warranted.  With the use of an appliance or the wearing of absorbent materials that must be changed more than 4 times per day is required, a 60 percent rating is warranted.  Id.

For urinary frequency with a daytime voiding interval between two and three hours, or, awakening to void two times per night, a 10 percent rating is warranted.  With daytime voiding interval between 1 and 2 hours, or awakening to void 3 to 4 times per night, a 20 percent rating is warranted.  With a daytime voiding interval of less than one hour, or awakening to void 5 or more times per night, a 40 percent rating is warranted.  Id.  

For obstructed voiding with urinary retention requiring intermittent or continuous catheterization, a 30 percent rating is warranted.  With marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or combination of the following: post void residuals greater than 150 cc; uroflowmetry markedly diminished peak flow rate (less than 10 cc/sec); recurrent urinary tract infections secondary to obstruction; stricture disease requiring periodic dilatation every 2 to 3 months; a 10 percent evaluation is warranted.  Obstructive symptomatology with or without stricture disease requiring dilatation 1 to 2 times per year, a noncompensable evaluation is warranted.  Id.  

For urinary tract infection, with recurrent symptomatic infection requiring drainage/frequent hospitalization (greater than two times per year), and/or requiring continuous intensive management, a 30 percent rating is warranted.  With long-term drug therapy, 1 to 2 hospitalizations per year and/or requiring intermittent intensive management, a 10 percent evaluation is warranted.  Id.

An examination was conducted by VA in December 2008.  At that time it was reported that the Veteran had been diagnosed with prostate cancer by biopsy and had undergone a radical prostatectomy in 2001.  He received no chemotherapy or radiation therapy following the surgery.  He reported urinary symptoms of urgency, hesitancy or difficulty starting a stream, dysuria, and dribbling; but no weak or intermittent stream, straining to urinate, hematuria, urine retention, urethral discharge, or renal colic.  He did report stress incontinence leakage.  He had no urinary tract infections or obstructed voiding.  He had not had any invasive or non-invasive procedures, no renal dysfunction, renal failure, acute nephritis, hydronephrosis or cardiovascular symptoms.  He did report erectile dysfunction.  (The Veteran is in receipt of special monthly compensation for the loss of use of a creative organ, which is not part of the current appeal.)  Examination of the bladder and urethra was normal.  There was no flank tenderness or lack of perineal sensation.  There was no peripheral edema and pulses were normal.  Laboratory testing showed albumin to be 4.6 G/dL, Creatinine to be 1.1mg% and BUN to be 20mg%.  The diagnosis was adenocarcinoma of the prostate status post radical prostatectomy with stress incontinence.  

During the Board hearing in July 2010, the Veteran testified regarding the severity of his service-connected prostate cancer residuals.  At that time, he stated that he did not use absorbent materials, but did change his underwear frequently due to accidental leakage, particularly if he coughed.  He stated that he tried to regulate his water intake before bed so that he did not have to use the bathroom too much, but that he regularly woke to urinate two to three times per night.  With the exception of sexual dysfunction, he denied other residual symptomatology.  

Given the Veteran's credible testimony of urinary frequency and nocturia up to three times per night, with the findings on VA examination of stress incontinence, the Board finds that the symptoms of prostate cancer residuals to more nearly approximate the criteria for a 20 percent rating.  A rating in excess of 20 percent is not shown to be warranted because there are no indications of the need for absorbent material, no symptoms of renal dysfunction, obstruction, or evidence of daytime voiding intervals of less than one hour or awakening to void 5 or more times per night.  

An examination was conducted by VA on November 9, 2011.  At that time, the diagnosis was prostate cancer.  The Veteran indicated that he limited his water intake, to the point of occasional dehydration, so that he could prevent urinary incontinence.  Nevertheless he did not have complete control of his bladder and reported intermittent burning with urination.  He had undergone a radical prostatectomy in 2001, without additional therapy.  He now had symptoms of voiding dysfunction, with urine leakage that required absorbent material that needed to be changed more than four times per day.  He had daytime voiding with intervals of less than 1 hour and nighttime awakening to void 5 or more times per night.  In addition, he had symptoms of hesitancy and a slow or weak stream.  There was no evidence or recurrent urinary tract or kidney infections.  It was noted that the Veteran had shown elevated laboratory PSA values and that radiation therapy was being considered by his physician.   

As of November 9, 2011, the record shows symptoms of prostate cancer residuals that are consistent with the current evaluation of 60 percent.  A rating in excess of this is not demonstrated, as there is no evidence of renal dysfunction and, despite the report of increasingly elevated PSA levels, no specific evidence  of a recurrence of his prostate cancer.  As such, a rating in excess of 60 percent is not shown to be warranted.  Neither is it factually ascertainable that an increase in disability had occurred prior to this VA examination.  As such an effective date earlier than November 9, 2011 is not warranted.  See 38 U.S.C.A. § 5110(a)(b); 38 C.F.R. § 3.400(o).  

In January 2014, the Veteran's representative submitted additional medical records to the RO for review.  While there is no indication that the RO reviewed the records prior to furnishing the Veteran and his representative the most recent SSOC in June 2014, the Board notes that they show that the Veteran was being evaluated for increasing PSA levels, including CT, MRI and ultrasound studies.  After evaluation, biochemical recurrence of prostate cancer was diagnosed on July5, 2013.  The Veteran began radiation therapy for his prostate cancer on July 26, 2013, ending on September 20, 2013.  In accordance with the rating schedule, this warrants a 100 percent rating from the date of diagnosis and for six months following the cessation of therapy when a VA examination must be scheduled.  The rating is subject to the provisions of 38 C.F.R. § 3.105(e).  As such, the Veteran's prostate cancer rating is increased to 100 percent.  The Board notes that the Veteran is subject to immediate recall for further examination and rating of his disability.


ORDER

An initial rating of 20 percent, but not higher, is warranted for residuals of prostate cancer from October 31, 2007, until November 8, 2011.  The appeal is granted to this extent, subject to the controlling regulations governing the payment of monetary benefits.  

An increased rating in excess of 60 percent from November 9, 2011, until July 4, 2013, is denied.  

An increased rating to 100 percent from July 5, 2013 is granted, subject to the controlling regulations governing the payment of monetary benefits.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


